TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00342-CV



                                     In re Ronnie Duane Cox


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Ronnie Duane Cox, an inmate serving a 60-year sentence for the offense of

aggravated robbery, has filed a petition for writ of mandamus alleging that the district court has

failed to rule on his motion for judgment nunc pro tunc. In the motion, a copy of which Cox has

attached to his petition, Cox raises various complaints relating to his 1997 judgment of conviction

and sentence, including that he pleaded guilty to the offense of robbery rather than aggravated

robbery, that the punishment assessed exceeds the amount of punishment authorized by law, that the

judgment contains a deadly-weapon finding that is not supported by the evidence, and that, having

“only recently reviewed the specifics of his plea agreement,” he either misunderstood or was

misinformed of the terms of the agreement. Cox contends that as a result of these issues, which he

characterizes as “clerical errors” in the judgment, his sentence is “illegal or void.”1




       1
           A clerical error is one “in which no judicial reasoning contributed to its entry, and for
some reason was not entered of record at the proper time.” State v. Bates, 889 S.W.2d 306, 309
(Tex. Crim. App. 1994). We note that the alleged matters of which Cox complains would not appear
to be clerical errors.
               Cox requests that his petition “not be reviewed as a request [for] an application for

writ of habeas corpus.” However, in his petition, Cox is attacking the validity of his conviction for

aggravated robbery and is seeking to modify or set aside what he characterizes as an “illegal

sentence” based on an alleged misrepresentation or misunderstanding of the terms of his

plea agreement. A claim of an illegal sentence, under the circumstances presented here, is not an

appropriate basis for mandamus relief but instead is a matter for habeas-corpus relief. See Tex. Code

Crim. Proc. Ann. art. 11.01 (West 2005), 11.07 (West Supp. 2011); see also Ex parte Rich,

194 S.W.3d 508, 511 (Tex. Crim. App. 2006) (“We have long held that a claim of an illegal sentence

is cognizable on a writ of habeas corpus.”). Jurisdiction to grant post-conviction habeas relief in

felony cases rests exclusively with the Texas Court of Criminal Appeals. See Tex. Code Crim. Proc.

Ann. art. 11.07, § 3; Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth

District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). We are therefore without jurisdiction to

consider Cox’s petition. See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding); see also In re Torres, No. 04-08-00884-CR, 2008 Tex. App. LEXIS 9329,

at *2-3 (Tex. App.—San Antonio Dec. 17, 2008, orig. proceeding) (mem. op., not designated for

publication). Accordingly, we dismiss the petition for want of jurisdiction.



                                              _____________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: June 7, 2012



                                                 2